Citation Nr: 0616644	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-18 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there was clear and unmistakable error in a May 
1999 rating decision confirming and continuing a 30 percent 
evaluation for bronchial asthma.  

2.  Entitlement to an effective date earlier than December 4, 
2001, for the award of a 100 percent rating for bronchial 
asthma, on either a schedular basis or on the basis of a 
total disability rating based on individual unemployability 
(TDIU) due to a service-connected disability.




REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
December 1952.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 Department of Veterans Affairs (VA) 
Regional Office (RO) decision which increased the rating for 
service-connected bronchial asthma from 60 percent to 100 
percent, effective December 4, 2001.

By a decision dated in December 2003, the Board denied the 
veteran's appeal.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) and by an Order dated in July 2004, the Court vacated 
the Board's December 2003 decision.  The matter was remanded 
to the Board for consideration in accordance with the 
parties' Joint Motion for Remand.

In October 2004, the Board thereafter remanded the case to 
the RO for additional development, via the Appeals Management 
Center (AMC), in Washington, DC.  The development requested 
on remand was completed, and the case was returned to the 
Board for continuation of appellate review.  

The Board has reviewed the evidence and the procedural 
history of this case, in light of the contentions advanced by 
the appellant and his attorney.  For reasons discussed below, 
the Board has expanded the appeal by adding the first issue 
that now appears on the title page of this decision.  As 
well, the Board has expanded the appeal as to the second 
issue, by reframing that issue as it now appears on the title 
page of this decision.  

Unfortunately, the appeal must again be REMANDED to the RO, 
and this is being accomplished via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a rating decision dated in May 1999, the RO denied the 
veteran's claim for a rating in excess of 30 percent for 
bronchial asthma based upon the evidence of record at that 
time, including the results of pulmonary function testing at 
a VA medical facility on April 19, 1999.  The veteran was 
notified of that decision, and he did not initiate an appeal.  
Accordingly, that rating decision is final, in the absence of 
clear and unmistakable error (CUE).  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.105(a).

In a statement received by VA on October 10, 2000, the 
veteran requested an increased rating for asthma.  
Thereafter, by a rating dated in November 2001, the RO 
increased the rating for asthma from 30 percent to 60 
percent, effective from October 10, 2000, based upon 
pulmonary function testing in November 2000 showing FEV-1/FVC 
of 52 percent.

On December 4, 2001, the veteran filed a claim for a rating 
of TDIU resulting from the service-connected asthma 
disability.  By a decision dated in March 2002, the RO 
increased the rating for bronchial asthma from 60 percent to 
100 percent, effective from December 4, 2001, based upon the 
results of the VA examination completed in January 2002.  In 
doing so, the RO held that the increased rating based on 
unemployability was moot in view of the grant of a 100 
percent schedular rating.

The appellant's attorney argues that the veteran was entitled 
to assignment of a 60 percent schedular evaluation for 
bronchial asthma, at least as far back as April 19, 1999.  
The Board notes that pulmonary function testing on April 19, 
1999, showed an FEV-1/FVC ratio of 48 percent.  According to 
38 C.F. R. § 4.97, Diagnostic Code 6602, a 60 percent 
evaluation is warranted for bronchial asthma where, among 
other things, a claimant has a FEV-1/FVC of 40 to 55 percent.  

The attorney's argument, viewed against the backdrop of 
pulmonary function test results of April 19, 1999, must be 
regarded as raising a claim of CUE in the RO's final decision 
of May 1999, that confirmed and continued a 30 percent 
evaluation for bronchial asthma.  The issue of CUE in the 
RO's May 1999 rating decision has not been addressed on 
appeal, yet the CUE issue is inextricably intertwined with 
the issue of an effective date earlier than December 4, 2001, 
for an award of a 100 percent evaluation for bronchial 
asthma, on either a schedular basis or on the basis of TDIU.  

The Board notes that total disability ratings are authorized 
for any disability - or combination of disabilities - for 
which the Rating Schedule prescribes a 100 disability 
evaluation, or, with less disability, if certain criteria are 
met.  Where the schedular rating is less than total, a TDIU 
may be assigned when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability - provided that, if there 
is only one such disability, it shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.19.  

Bronchial asthma, the veteran's only service-connected 
disability, had been evaluated 60 percent disabling from 
October 10, 2000 through December 3, 2001, the date on which 
a 100 percent schedular evaluation was awarded for bronchial 
asthma.  Hence, a threshold criterion for consideration of 
TDIU was satisfied during the time frame that predated the 
award of a 100 percent schedular evaluation for bronchial 
asthma, that first became effective on December 4, 2001.  The 
TDIU claim, then, for at least the period from October 10, 
2000 through December 3, 2001, was not rendered moot by the 
award of the 100 percent schedular evaluation that took 
effect on December 4, 2001.  

Additionally, based on argument advanced and on evidence that 
appears in the record, the claimant effectively maintains 
that a 60 percent evaluation should be assigned for bronchial 
asthma, effective from April 19, 1999.  If it is determined 
that the RO committed CUE in its May 1999 decision confirming 
and continuing the 30 percent evaluation assigned for 
bronchial asthma, rather than assigning a 60 percent 
evaluation, then the issue of entitlement to TDIU must be 
adjudicated for the period going forward from April 19, 1999 
through December 3, 2001.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate, in the first instance, the 
implicitly raised claim of CUE in the May 
1999 rating decision that confirmed and 
continued a 30 percent schedular 
evaluation for the veteran's bronchial 
asthma.  


2.  Thereafter, readjudicate the claim for 
an effective date earlier than December 4, 
2001, for the award of a 100 percent 
rating for bronchial asthma, on either a 
schedular basis or the basis of TDIU. 


3.  If any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


